Name: 84/9/EEC: Council Decision of 10 January 1984 amending for the third time Decision 83/453/EEC concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production
 Date Published: 1984-01-14

 Avis juridique important|31984D000984/9/EEC: Council Decision of 10 January 1984 amending for the third time Decision 83/453/EEC concerning certain measures of protection against classical swine fever Official Journal L 011 , 14/01/1984 P. 0031 - 0032 Spanish special edition: Chapter 03 Volume 29 P. 0227 Portuguese special edition Chapter 03 Volume 29 P. 0227 *****COUNCIL DECISION of 10 January 1984 amending for the third time Decision 83/453/EEC concerning certain measures of protection against classical swine fever (84/9/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 83/646/EEC (2), and in particular Article 9 thereof, Having regard to the proposal from the Commission, Whereas, following the outbreak of classical swine fever which occurred successively in several Member States, the Council adopted, on 31 August 1983, under Decision 83/453/EEC (3), certain protection measures against classical swine fever, to be applied for various periods depending on the risk of the spread of the disease; Whereas, as a result of the spread of the disease, the Commission by Decisions 83/511/EEC (4) and 83/632/EEC (5) extended the area to which the measures applied for intra-Community trade in live pigs; Whereas the appearance of new outbreaks of the disease in certain regions necessitate the adaptation of the period of application of these protective measures resulting from this new situation; Whereas, in the absence of any concurring opinion from the Standing Veterinary Committee, the Commission was unable to adopt the measures it had envisaged on this matter under the procedure provided for in Article 13 of Directive 64/432/EEC, HAS ADOPTED THIS DECISION: Article 1 Decision 83/453/EEC is hereby amended as follows: 1. In Article 1 (2): - under (ii) in the first indent, the following phrase is added: 'and, in the case of the appearance of the disease, 30 days after the disappearance of the last outbreak,' - in the second indent, 'for other zones' is replaced by 'for the zones corresponding to administratively defined territories', - the following indent is added: '- for other zones, with regard to pigs for slaughter, 30 days after the disappearance of the last outbreak of classical swine fever.' 2. The Annex is replaced by the following: 'ANNEX 1.2 // THE KINGDOM OF THE NETHERLANDS: // The parts of the provinces of Gueldre, of North Brabant and of Limbourg where vaccination has been carried out; for the rest of the territory a zone of five-kilometre radius around all outbreaks of classical swine fever. // THE FEDERAL REPUBLIC OF GERMANY: // The "Regierungsbezirk" of Muenster; in the other regions those "Kreise" in which classical swine fever has been found. // THE KINGDOM OF BELGIUM: // A zone of five-kilometre radius around all outbreaks of classical swine fever. // THE ITALIAN REPUBLIC: // The province of Perugia; for the rest of the territory a zone of five-kilometre radius around all outbreaks of classical swine fever.' Article 2 The Member States shall amend the measures they apply to trade so that they comply with this Decision as from 12 January 1984. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 January 1984. For the Council The President M. ROCARD (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 360, 23. 12. 1983, p. 44. (3) OJ No L 249, 9. 9. 1983, p. 28. (4) OJ No L 285, 18. 10. 1983, p. 22. (5) OJ No L 355, 17. 12. 1983, p. 48.